DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 19-36 are pending.
Claims 19-36 are allowed.
Claim Rejections - 35 USC § 103
The rejection of claims 19-23, 27, 29, 30, and 34-36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. (U.S. Publication No. US 2003/0125612 cited in the Information Disclosure Statement received 21 October 2020) in the Office action mailed 28 January 2021 is withdrawn in view of the amendment received 27 April 2021 requiring all steps executed by the processor to be part of a concurrent passive notification routine.
The rejection of claims 24-26 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. as applied to claims 19-23, 26, 27, 29, 30, and 34-36 above, and further in view of Say et al. (U.S. Patent No. 6,175,752 cited in the Information Disclosure Statement received 21 October 2020) in the Office action mailed 28 January 2021 is withdrawn in view of the amendment received 27 April 2021 requiring all steps executed by the processor to be part of a concurrent passive notification routine.
The rejection of claims 28, and 31-33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fox et al. as applied to claims 19-23, 26, 27, 29, 30, and 34-36 above, and further in view of Reggiardo (U.S. Publication No. US 2006/0166629) in view of Bisidikian (IEEE Communications Magazine pages 86-94 (2001)) in the Office action mailed 28 January 2021 is withdrawn in view of the amendment received 27 April 2021 requiring all steps executed by the processor to be part of a concurrent passive notification routine.
Terminal Disclaimer
The terminal disclaimer filed on 27 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent N0. 10,111,608 and Application No. 16/164,304 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The rejection of claims 19-27, 29, 35, and 36 on the ground of nonstatutory double patenting as being unpatentable over claims 10-16 of U.S. Patent No. 10,111,608 in the Office action mailed 28 January 2021 is withdrawn in view of the terminal disclaimer received 27 April 2021.
The provisional rejection of claims 19, 20, and 22-32 on the ground of nonstatutory double patenting as being unpatentable over claims 28, 29, 31, 36, 37, and 42-48 of copending Application No. 16/164304 in view of Fox et al. (U.S. Publication No. US 2003/0125612 cited in the Information Disclosure Statement received 21 October 2020) in the Office action mailed 28 January 2021 is withdrawn in view of the terminal disclaimer received 27 April 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631